PER CURIAM.
The petition with an order requiring respondent, Carl B. Schmidt, to appear and answer the charge made therein having been duly served, respondent appeared by his attorney, Leslie C. Smith, as did also Mr. V. C. Pidgeon for the petitioner, who offered in evidence a certified copy of a conviction of said respondent of the crime of subornation of perjury as alleged in the petition.
Now having considered the argument presented 'by respondent, and finding the charge made in the petition true,
It Is Ordered that judgment be entered removing said Carl B. Schmidt, also known as Carl B. Smith, from the office of an attorney at law, and striking his name from the roll of attorneys entitled to practice in the courts of this state.